Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 - 5, 8 - 12,15,17 - 19, and 23 - 26 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US20020022084A1(US’084).
Regarding claims1 - 5, 8 - 12,15,17 - 19, and 23 – 26 , US’084 discloses producing an inorganic filler by treating particles of an inorganic particulate material comprising an alkaline earth metal carbonate compound such as ground [0005];calcium carbonate with a median particle size between about 0.8 and 1.95 micron by reaction with a hydrophobizing surface treatment agent comprising one or more aliphatic carboxylic acids having at least 10 chain carbon atoms such as stearic acid to produce a hydrophobic coating on the particles(abstract; [0003]; [0018-0019]; [0057-0061]; [0070] ;[0080]). The particulate product may comprise a white inorganic particulate pigment or filler selected from alkaline earth metal carbonates, e.g., calcium carbonate, magnesium carbonate, calcium magnesium carbonate or barium carbonate. Such a carbonate may be obtained from a natural source, e.g., marble, chalk, limestone or dolomite ([0039]). The particulate alkaline earth metal carbonate, e.g., calcium carbonate, for use with a polymer composition for producing a polymer based end product, i.e., a thermoplastic film product, which may have a high mineral film loading([0005]).
The particulate product preferably has one or more of the following particle size properties: i. a mean particle size (approximately equal to the value d50 defined below) of from about 0.5 to 10 micron, especially from about 0.5 to 5 micron, e.g., from about 0.8 to 3 micron; a top cut (the particle size value less than about which at least 99% by weight of the particles of the material have a size) of less than about 10 micron, desirably less than about 8 micron; a specific surface area of from 3 m2/g to 6 m2/g as measured by the BET nitrogen absorption method. See [0040-0041]; [0043-0044]). 
An anionic water soluble dispersant, such as sodium polyacrylate, generally used in a conventional high solids wet grinding or dry grinding process, alone or in combination ([0057]).
It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive. 
The applicant argues that Calhoun fails to teach that the particles, prior to treatment, have a BET specific surface area of between 1.0 and 20.0 m2/g and a top cut particle size d98 of < 20.0 micron. In Calhoun, the treated particles are classified or milled, after the treatment with stearic acid, to remove interfering particles between 44  and 200 micron or between 5 and 200 micron. There can be no expectation that particles that are milled or classified after stearic acid treatment, in order to achieve the desired properties of the product, will have a particle size distribution similar to particles that have these properties prior to carboxylic acid treatment. 
The Examiner respectfully submits that it is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). There is no limitation about the claimed hydrophobized calcium carbonate surface area and the particle profile. The applicant fails to provide any factual evidence to show the difference between the claimed hydrophobized calcium carbonate and the prior art’s hydrophobized calcium carbonate. Applicant’s argument cannot take place of the evidence.
The applicants argues that Calhoun uses a dry grinding method for this final step. See ¶84. This would not have been expected to produce particles with the same particle size distribution as are formed by in a process which includes "grinding an aqueous suspension mixture, to obtain a ground aqueous suspension mixture having a total moisture content of 30-60 wt.-%." 
The Examiner respectfully submits that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). There is no limitation about the claimed hydrophobized calcium carbonate’s particle profile. The applicant fails to provide any factual evidence to show the difference between the claimed hydrophobized calcium carbonate and the prior art’s hydrophobized calcium carbonate. Applicant’s argument can not take place of the evidence.
The applicant argues that the product of Calhoun, which is produced by grinding after the coating step, would not be expected to be the same as one in which a dried calcium- calcium carbonate material is treated to obtain the hydrophobized calcium carbonate- comprising material, as presently claimed. In particular, the absorption of the surface treatment agent is different as while grinding after surface treatment, new fresh particles are created which do not absorb the surface treating agent in the same way.
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the absorption of the surface treatment agent) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).
The applicant argues that the Examiner considers that a prima facie case of either anticipation or obviousness has been established (citing In re Best): "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes," 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The method of Calhoun is different from the presently-claimed method and thus there can be no expectation of the product being identical or substantially identical.
The Examiner respectfully submits that US’084 discloses producing an inorganic filler by treating particles of an inorganic particulate material comprising an alkaline earth metal carbonate compound such as ground [0005];calcium carbonate with a median particle size between about 0.8 and 1.95 micron by reaction with a hydrophobizing surface treatment agent comprising one or more aliphatic carboxylic acids having at least 10 chain carbon atoms such as stearic acid to produce a hydrophobic coating on the particles(abstract; [0003]; [0018-0019]; [0057-0061]; [0070] ;[0080]). The particulate product preferably has one or more of the following particle size properties: i. a mean particle size (approximately equal to the value d50 defined below) of from about 0.5 to 10 micron, especially from about 0.5 to 5 micron, e.g., from about 0.8 to 3 micron; a top cut (the particle size value less than about which at least 99% by weight of the particles of the material have a size) of less than about 10 micron, desirably less than about 8 micron; a specific surface area of from 3 m2/g to 6 m2/g as measured by the BET nitrogen absorption method. See [0040-0041]; [0043-0044]). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted).

 The applicant argues that regarding claims 25 and 26, there is no suggestion in Calhoun of particles in an aqueous suspension having a BET specific surface area of between 1.0 and 20.0 m2/g. Accordingly, as discussed for claim 1, there can be no expectation that Calhoun's method would produce particles with a similar size distribution and composition. 
The Examiner respectfully submits that in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the claimed hydrophobized calcium carbonate’s particle profile ) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The Examiner respectfully submits that US’084 discloses producing an inorganic filler by treating particles of an inorganic particulate material comprising an alkaline earth metal carbonate compound such as ground [0005];calcium carbonate with a median particle size between about 0.8 and 1.95 micron by reaction with a hydrophobizing surface treatment agent comprising one or more aliphatic carboxylic acids having at least 10 chain carbon atoms such as stearic acid to produce a hydrophobic coating on the particles(abstract; [0003]; [0018-0019]; [0057-0061]; [0070] ;[0080]). The particulate product preferably has one or more of the following particle size properties: i. a mean particle size (approximately equal to the value d50 defined below) of from about 0.5 to 10 micron, especially from about 0.5 to 5 micron, e.g., from about 0.8 to 3 micron; a top cut (the particle size value less than about which at least 99% by weight of the particles of the material have a size) of less than about 10 micron, desirably less than about 8 micron; a specific surface area of from 3 m2/g to 6 m2/g as measured by the BET nitrogen absorption method. See [0040-0041]; [0043-0044]). It is noted that claims are product-by-process claims. Eventhough product-by- process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 77F.2d 695, 698,227 USPQ 964,966 (Fed. Cir. 1985) (citations omitted). The applicant fails to provide any factual evidence to show the difference between the claimed hydrophobized calcium carbonate and the prior art’s hydrophobized calcium carbonate. Applicant’s argument cannot take place of the evidence.
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731